               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

MICHAEL MATTOX,                    )
                                   )
     Plaintiff,                    )
                                   )
VS.                                )   No. 19-2139-MSN-dkv
                                   )
MEMPHIS POLICE DEPARTMENT          )
AND/OR CITY OF MEMPHIS;            )
HOLIDAY INN;                       )
MEMPHIS MENTAL HEALTH INSTITUTION; )
ALLIANCE HEALTH SERVICES,          )
                                   )
     Defendants.                   )
________________________________________________________________

         ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS
                                AND
        REPORT AND RECOMMENDATION FOR SUA SPONTE DISMISSAL
________________________________________________________________

     On February 28, 2019, the plaintiff, Michael Mattox, filed a

pro se complaint against the Memphis Police Department (“MPD”), the

City Of Memphis, Holiday Inn, Memphis Mental Health Institution

(“MMHI”), and Alliance Health Services (“Alliance”) titled “Civil

Lawsuit.”    (Compl., ECF No. 1.)    On March 25, 2019, Mattox filed a

document    titled   “Objections,    Complaint     Name    Change   and    New

Injunction.”      (ECF No. 7.)    This case has been referred to the

United States Magistrate Judge for management and for all pretrial

matters    for   determination   and/or   report   and    recommendation   as

appropriate.     (Admin. Order. 2013-05, Apr. 29, 2013.)
     Accompanying the complaint was a motion seeking leave to

proceed in forma pauperis.   (ECF No. 2.)    The information set forth

in the affidavit in support of the motion for leave to proceed in

forma pauperis satisfies Mattox’s burden of demonstrating that he

is unable to pay the civil filing fee.      Accordingly, the motion to

proceed in forma pauperis is GRANTED.

     For the reasons that follow, it is recommended that this case

be dismissed sua sponte for failure to state a claim.     In addition,

to the extent that Mattox’s filing titled “Objections, Complaint

Name Change and New Injunction,” (ECF No. 7), is a motion, it is

denied.

                   I.   PROPOSED FINDINGS OF FACT

     Mattox’s three-page, type-written pro se complaint contains

very little factual information.       He asserts that on February 21,

2019, he was “sitting in front of the outside window looking into

the Holiday Inn” when “several men approach[ed]” him.     (Compl. p.1,

¶ 1; ECF No. 1.)   After the men told Mattox he was not allowed to

be there, Mattox “chose to ignore them.”        (Id.)   Mattox alleges

that Holiday Inn called MPD to the scene and that an MPD officer

“handcuffed [Mattox] . . . and a group of officers wrestled [Mattox]

to the ground.” (Id.) Further, Mattox alleges that the MPD “joined

in the harassment of the civil people going a step further and

kidnapping and holding [Mattox] hostage” and “exchanging . . .

[Mattox] over to Alliance Health Service,” who “turned [Mattox]

                                   2
over to MMHI . . . for long term kidnapping.”           (Id.)   Mattox also

asserts that MMHI held him hostage and wouldn’t release him until

“their ransom demands were met.”        (Id.)

     Finally,    Mattox   claims   in     conclusory     fashion   that     he

“encountered” the following constitutional violations:

     1.     1st constitutional amendment - freedom of speech; freedom
            not to speak; right of the people to peacefully
            assemble[];
     2.     4th constitutional amendment – Search and seizure, the
            right for protection in your property and paper etc.;
     3.     5th constitutional amendment – due process;
     4.     6th constitutional amendment – right to assistance
            of counsel;
     5.     13th constitutional amendment – slavery;
     6.     14th constitutional amendment – due process;
     7.     8th constitutional amendment – cruel & unusual
            punishment;
     8.     Life, Liberty, & the pursuit of happiness[.]

(Id. at p. 2, ¶¶ 1-8.)       Mattox attributes these constitutional

violations to the MPD, Holiday Inn, and Alliance because they

“turned [him] over to [MMHI]” and are therefore “all [] responsible

for [MMHI’s] actions,” including MMHI’s decision to “forc[e] shots

on [Mattox] without [his] permission and against [his] will.”             (Id.

at p. 2.)

     Mattox seeks compensatory damages in the amount of fifty-two

zillion dollars, breaking down his damages as follows: five zillion

dollars from each of the four defendants for kidnapping, being “held

hostage,”    mental   anguish,   emotional      pain   and   suffering,   and

physical pain and suffering, totaling twenty zillion dollars; seven

zillion dollars from each of the four defendants “for each of the

                                    3
7    constitutional    amendments    violated,”      totaling   twenty-eight

zillion dollars; and punitive damages in the amount of one zillion

dollars     per   defendant,   totaling    four   zillion   dollars.   (Id.)

Further, Mattox seeks injunctive relief in the form of a court order

requiring Holiday Inn, the MPD, Alliance, and MMHI provide him with

“all camera footage with audio from circa 9:20 am on 2-21-2019.”

(Id.)

                     II.   PROPOSED CONCLUSIONS OF LAW

A.      28 U.S.C. § 1915(e)(2)(B) Screening

      Pursuant to Local Rule 4.1(b)(2), service will not issue in a

pro se case where the pro se plaintiff has been granted leave to

proceed in forma pauperis until the complaint has been screened

under 28 U.S.C. § 1915(e)(2)(B).          The clerk is authorized to issue

summonses to pro se litigants only after that review is complete

and an order of the court issues.          This report and recommendation

will constitute the court’s screening of Mattox’s complaint.

      The court is required to screen in forma pauperis complaints

and to dismiss any complaint, or any portion thereof, if the action:

     (i)     is frivolous or malicious;

     (ii)    fails to state a claim on which relief may be granted; or

     (iii) seeks monetary relief against a defendant who is immune
           from such relief.

28 U.S.C. § 1915(e)(2)(B).




                                      4
B.     Standard of Review for Failure to State a Claim

       In assessing whether Mattox’s complaint states a claim on which

relief may be granted, the standards under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, as stated in Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009), and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555-57 (2007), are applied.             See Hill v. Lappin, 630

F.3d   468,   470-71   (6th    Cir.    2010).    To   survive   Rule   12(b)(6)

following Iqbal and Twombly, a complaint must “‘contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’”        Courie v. Alcoa Wheel & Forged Prods.,

577 F.3d 625, 629 (6th Cir. 2009)(quoting Iqbal, 556 U.S. at 678).

The court “construes the complaint in a light most favorable to the

plaintiff”    and   “accepts     all   factual   allegations    as     true”   to

determine whether they plausibly suggest an entitlement to relief.

HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 611 (6th Cir. 2012).

However, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.                 While

legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”            Iqbal, 556 U.S. at 679.

       “Pro se complaints are to be held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be

liberally construed.”         Williams v. Curtin, 631 F.3d 380, 383 (6th

Cir. 2011)(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir.

                                         5
2004)).    Pro    se   litigants,     however,   are    not   exempt   from   the

requirements of the Federal Rules of Civil Procedure.                  Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989).          Further, the courts are

not required to act as counsel for a pro se litigant; nor are they

required to sort through the pleadings to create a claim on behalf

of the plaintiff.         Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“[D]istrict     judges   have   no   obligation   to    act   as   counsel    or

paralegal to pro se litigants.”); Brown v. Matauszak, 415 F. App’x

608, 613 (6th Cir. 2011)(“[A] court cannot create a claim which [a

plaintiff] has not spelled out in his pleading.”(internal quotation

marks omitted)).       Requiring the court “to ferret out the strongest

cause of action on behalf of pro se litigants . . . would transform

the courts from neutral arbiters of disputes into advocates for a

particular party.”      Young Bok Song v. Gipson, 423 F. App’x 506, 510

(6th Cir. 2011). “While courts are properly charged with protecting

the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should

pursue.”   Id.

C.   Mattox’s Constitutional Claims

     To state a claim under 42 U.S.C. § 1983, a plaintiff must plead

that he or she suffered (1) a deprivation of rights secured by the

Constitution or federal statutes that is (2) committed by a person

acting under color of state law.        Adickes v. S. H. Kress & Co., 398

U.S. 144, 150 (1970).      The court construes Mattox’s “Civil Lawsuit”

                                        6
as a complaint against the MPD, the City of Memphis, Holiday Inn,

MMHI, and Alliance pursuant to 42 U.S.C. § 1983 for violations of

the First, Fourth, Fifth, Sixth, Eighth, Thirteenth, and Fourteenth

Amendments.

      1.   Mattox’s Claims Against the City of Memphis and the MPD

      In his complaint, Mattox alleges claims against the City of

Memphis and the MPD for damages and injunctive relief.          In Monell,

the   Supreme   Court   held   that   (1)   municipal   liability    must   be

predicated upon the existence of some policy, procedure, or custom

resulting in constitutional harm to the plaintiff, and (2) a

“municipality cannot be held liable solely because it employs a

tortfeasor — or, in other words, a municipality cannot be held

liable under § 1983 on a respondeat superior theory.”               Monell v.

Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91 (1978); see

also, Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)(“Proof

of a single incident of unconstitutional activity is not sufficient

to impose liability under Monell.”).           A governmental entity is

liable under § 1983 if an “officially executed policy, or the

toleration of a custom within [it] leads to, causes, or results in

the deprivation of a constitutionally protected right.”               Doe v.

Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of Educ., 103

F.3d 495, 507 (6th Cir. 1996)(citing Monell v. Dep’t of Soc. Servs.

of New York, 436 U.S. 658, 690-91 (1978)).          The policy or custom

“must be ‘the moving force of the constitutional violation’ in order

                                      7
to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994)(quoting

Polk Co. v. Dodson, 454 U.S. 312, 326 (1981)).        Accordingly, for

Mattox “to demonstrate municipal liability, he must (1) identify

the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his injury was caused by the

execution of that policy.”    Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003); see also, Searcy v. Dayton, 38 F.3d 282, 286 (6th

Cir. 1994)(noting that such policy or custom “must be ‘the moving

force of the constitutional violation’ in order to establish the

liability of a government body under § 1983”)(quoting Polk Co. v.

Dodson, 454 U.S. 312, 326 (1981))).

     In the instant case, Mattox has failed to allege that the City

of Memphis acted pursuant to a policy, procedure, or custom in

causing his alleged constitutional harm.   In his complaint, Mattox

asserts a single incident: that he was “kidnap[ed] and held hostage”

when he was taken to MMHI.   (Compl. 1, ECF No. 1.)    This assertion,

however, fails to identify any municipal policy or custom of the

City of Memphis that deprived him of his constitutional rights, and

Mattox therefore fails to state a claim for which relief may be

granted against the City of Memphis.

     It is well-established in the Sixth Circuit that a police

department is not a proper defendant in a § 1983 action.           See

Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)(“[T]he Police

                                  8
Department       is    not   an   entity   which   may   be   sued.”).      Police

departments can properly be characterized as “sub-units of the

municipalities they serve.” Sargent v. City of Toledo Police Dep’t,

150 Fed. App’x 470, 475 (6th Cir. 2005). “[F]ederal district courts

in   Tennessee        have   frequently    and   uniformly    held   that   police

departments and sheriff’s departments are not proper parties to a

§ 1983 suit.”         Mathes v. Metro Gov’t of Nashville & Davidson Cty.,

2010 WL 3341889, at *2 (M.D. Tenn., Aug. 25, 2010).

        The MPD is a sub-unit of the City of Memphis, and, therefore,

the MPD is not a separate legal entity which may be sued under §

1983.        Sargent, 150 Fed. App’x at 475 (6th Cir. 2005).             Thus, the

MPD is immune from Mattox’s lawsuit.

        2.     Mattox’s Claims Against Holiday Inn

        Additionally, Mattox named Holiday Inn as a party to his “Civil

Lawsuit,” alleging that “Holiday Inn is responsible because they

call[ed] MPD.”          (Compl. ¶ 1, p.1; ECF No. 1.)            “[A] plaintiff

generally cannot sue a private company or individual for violations

of his constitutional rights.”              Shannon v. URS Energy & Const.,

Inc., No. 3:14-CV-01292, 2015 WL 1640133, at *2 (M.D. Tenn. Apr. 9,

2015)(citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50,

119 S.Ct. 977, 143 L.Ed.2d 130 (1999)).              Under 42 U.S.C. § 1983,

however, an individual may “bring a federal lawsuit against any

person who, acting under color of state law, deprives an individual

of any right, privilege or immunity secured by the Constitution or

                                           9
federal laws.”      Id.   Thus, a plaintiff may not sue a purely private

party under § 1983.        Brotherton v. Cleveland, 173 F.3d 552, 567

(6th Cir. 1999).

       Mattox’s complaint fails to state a claim under 42 U.S.C. §

1983 against Holiday Inn for which relief can be granted.            In the

instant case, Mattox named Holiday Inn as a defendant in his “Civil

Lawsuit,” (Compl., ECF No. 1), which the court has construed as a

complaint pursuant to § 1983.       Mattox does not allege that Holiday

Inn acted under color of state law when its employees called the

MPD.       See Brotherton v. Cleveland, 173 F.3d 552, 567 (6th Cir.

1999).      Thus, because Holiday Inn is a private party, Mattox cannot

bring a § 1983 claim against this defendant.               It is therefore

recommended that the court dismiss Mattox’s claims against Holiday

Inn.

       3.     Mattox’s Claims Against MMHI and Alliance

       Mattox has also named MMHI and Alliance as defendants in his

complaint.      (Compl., ECF No. 1.)    Because MMHI is an agency of the

State of Tennessee,1 “[a] suit against MMHI is actually a suit

against the State of Tennessee.”            Ward v. Shelby Cty., No. 05-cv-




       1
      MMHI is one of Tennessee’s Regional Mental Health Institutes,
which are managed and funded by the Tennessee Department of Mental
Health and Substance Abuse Services. See Tennessee Department of
Mental Health and Substance Abuse Services, Department Offices,
https://www.tn.gov/behavioral-health/who-we-are/who-we-
are/department-offices.html (last visited August 19, 2019).


                                       10
2205, 2006 WL 8435001, at *3 (W.D. Tenn. Mar. 7, 2006)(citing

Pennhurst State Schl. & Hosp. v. Halderman, 465 U.S. 89, 98-100

(1984)). Because there is a sufficiently close nexus between MMHI’s

and   the   Alliance’s   conduct   in   this   case,2   Alliance’s   actions

constitute state action under section 1983.        The Eleventh Amendment

bars suits against state agencies and suits in which the state

itself is named as a defendant because “a state is not a person

within the meaning of 42 U.S.C. § 1983.”        Id. at *3 (citing Will v.

Michigan, 491 U.S. 58, 71 (1989)); see also Puerto Rico Aqueduct &

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993).




      2 “A private party’s actions constitute state action under
section 1983 where those actions may be fairly attributable to the
state.”    Chapman v. Higbee Co., 319 F.3d 825, 833 (6th Cir.
2003)(citation and internal quotation marks omitted). Under the
symbiotic or nexus test, a private party’s actions constitute state
action under § 1983 if “there is a sufficiently close nexus between
the government and the private party’s conduct so that the conduct
may be fairly attributed to the state itself.”          Id. at 834
(citations omitted). “[T]he Sixth Circuit has made clear that the
ties between the private party and the State must be substantial.”
Jackim v. City of Brooklyn, No. 1:05 CV 1678, 2007 WL 893868, at
*24 (N.D. Ohio Mar. 22, 2007), aff’d sub nom. Jackim v. Sam’s E.,
Inc., 378 F. App’x 556 (6th Cir. 2010)(citing Wolotsky v. Huhn, 960
F.2d 1331, 1335 (6th Cir. 1992)).     Alliance is a not-for-profit
organization that provides comprehensive behavioral healthcare to
residents in Shelby County and receives funding from the Tennessee
Department of Mental Health and Substance Abuse Services.       See
Alliance   Healthcare   Services,   http://www.alliance-hs.org/our-
mission (last visited August 19, 2019).



                                    11
     In his complaint, Mattox asserts that that Alliance processed

his case and “turned [him] over to MMHI” and that MMHI subsequently

held him hostage and wouldn’t release him until “their ransom

demands were met.”      (Compl. ¶ 1, ECF No. 1.)         Mattox requests

injunctive relief in the form of a court order requiring Alliance

and MMHI provide him with “all camera footage with audio from circa

9:20 am on 2-21-2019.”    (Id. at p. 2).    A plaintiff may overcome a

state’s sovereign immunity and seek prospective injunctive relief

if the state has consented to suit, if Congress has properly

abrogated the state’s immunity, or if the exception outlined in Ex

parte Young3 applies.    See Kovacevich v. Kent State Univ., 224 F.3d

806, 817 (6th Cir. 2000).

     Tennessee has not waived its sovereign immunity, Tenn. Stat.

Ann. § 20-13-102(a), and Congress has not passed any legislation

that “unequivocally expressed its intent to abrogate [Tennessee’s]

immunity” in this type of action, Kovacevich, 224 F.3d at 817

(internal   quotation    marks   omitted)(quoting    Seminole   Tribe   of

Florida v. Florida, 517 U.S. 44, 55 (1996)).        Further, the Ex parte




     3 Under the Ex parte Young doctrine, a federal court can issue
prospective injunctive relief against a state official in his or
her official capacity to prevent future federal constitutional or
federal statutory violations. 209 U.S. 123 (1908); see also Frew
v. Hawkins, 540 U.S. 431, 437 (2004)(stating that the Eleventh
Amendment permits suits against state officials for prospective
injunctive relief in order to “ensure the enforcement of federal
law”).
                                    12
Young exception does not apply in this case because Mattox named

Alliance and MMHI as the defendants in his complaint, and therefore

failed to properly assert a claim against a state official in his

or her official capacity.        209 U.S. 123 (1908); see also Idaho v.

Coeur D’Alene Tribe of Idaho, 521 U.S. 261, 269 (1997)(“The Tribe’s

suit, accordingly, is barred by Idaho’s Eleventh Amendment immunity

unless it falls within the exception this Court has recognized for

certain suits seeking declaratory and injunctive relief against

state officers in their individual capacities.”).

       Even if Mattox had properly asserted a claim against a state

official, his complaint does not trigger the application of the Ex

parte Young doctrine.        “In determining whether the doctrine of Ex

parte Young avoids an Eleventh Amendment bar to suit, a court need

only    conduct    a   ‘straightforward       inquiry    into    whether    [the]

complaint alleges an ongoing violation of federal law and seeks

relief properly characterized as prospective.’”                Verizon Maryland,

Inc.   v.   Pub.   Serv.     Comm’n    of    Maryland,   535    U.S.    635,   645

(2002)(quoting Coeur d’Alene Tribe of Idaho, 521 U.S. at 296); see

also Gean v. Hattaway, 330 F.3d 758, 776 (6th Cir. 2003)(noting

that a complaint that is “based entirely upon past acts and not

continuing conduct that, if stopped, would provide a remedy to [the

plaintiff]”   does     not   trigger    the    Ex   parte   Young      exception).

Mattox’s request is essentially a discovery request, as he is asking

for camera footage from the date of the alleged constitutional

                                        13
violation.    This relief would not provide him with a prospective

remedy that would prevent the continuation of conduct that he

alleges violates his rights under the Constitution or federal law.

Accordingly, it is recommended that Mattox’s claim for injunctive

relief against Alliance and MMHI be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim on which relief

may be granted.

     Mattox has also requested relief in the form of compensatory

and punitive damages.         (Compl. ¶ 10, ECF No 1.)        “[A] federal

court’s remedial power, consistent with the Eleventh Amendment, is

necessarily limited to prospective injunctive relief . . . and may

not include a retroactive award which requires the payment of funds

from the state treasury.”        Edelman v. Jordan, 415 U.S. 651, 677

(1974)(internal citations omitted).       “Absent a clear abrogation of

immunity by congressional action or an express state waiver of that

immunity,    the   Eleventh   Amendment   prohibits   suits   for   damages

against a state in federal court.”        Hixon v. Tennessee, No. 14-cv-

1087, 2015 WL 1486362, at *2 (W.D. Tenn. Mar. 31, 2015); see also

Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Pennhurst, 465

U.S. at 98-100; Quern v. Jordan, 440 U.S. 332, 343-45 (1979). Under

Tenn. Stat. Ann. § 20-13-102(a), Tennessee has not waived its

sovereign immunity and Mattox has not asserted that either Alliance

or MMHI violated a federal statute that abrogates Tennessee’s

immunity in this action.        Therefore, it is recommended that the

                                    14
court dismiss Mattox’s claims for compensatory and punitive damages

pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) for seeking monetary

relief against a defendant who is immune from such relief.

D.    Mattox’s “Objections, Complaint Name Change and New
      Injunction”

      On March 25, 2019, Mattox filed a document titled “Objections,

Complaint Name Change and New Injunction.”    (Pl.’s Filing, ECF No.

7.)   Mattox requests that the court add the United States as a party

to this suit and add an additional claim for injunctive relief “to

make [Mattox] . . . president of the united states [sic].”    (Pl.’s

Filing ¶¶ 2-3, ECF No. 7.)    The court construes this request as a

motion for leave to amend the complaint.4

      Rule 15(a) of the Federal Rules of Civil Procedure provides

that leave to amend a pleading “shall be freely given when justice

so requires,” however, a court has some discretion in allowing

amendments.   See Foman v. Davis, 371 U.S. 178, 182 (1962); see also

Troxel Manuf. Co. v. Schwinn Bicycle Co., 489 F.2d 968, 970-71 (6th

Cir. 1942).   “A motion for leave to amend may be denied for futility




      4Additionally, Mattox requests that his filing “serve as . .
. [his] objections to the magistrate judges [sic] report and
recommendation for sua sponte dismissal.” (Pl.’s Filing ¶ 1, ECF
No. 7.) To date, however, the court has not filed a report and
recommendation in this case.      Mattox cannot preemptively file
objections to a report and recommendation he merely anticipates the
court will file.



                                  15
‘if the court concludes that the pleading as amended could not

withstand a motion to dismiss.’” Midkiff v. Adams Cnty. Reg’l Water

Dist.,   409    F.3d   758,     767    (6th     Cir.   2005)(quoting     Martin    v.

Associated Truck Lines, Inc., 801 F.2d 246, 249 (6th Cir. 1986)).

The dispositive question is whether a plaintiff’s proposed amended

complaint contains “‘sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.’” Williams

v. City of Cleveland, 771 F.3d 945, 949 (6th Cir. 2014)(quoting

D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)).

     Mattox’s attempted amendments to his complaint are futile.

Mattox did not attach an amended complaint to his motion and fails

in the body of his motion to allege any actions by the United States

that would subject the United States to liability.                       (See Pl.’s

Filing, ECF No. 7.)       Further, the court does not have the ability

to grant Mattox’s absurd and frivolous request that he be instated

as the President of the United States of America.

     Accordingly,       to    the      extent     that   the   document      titled

“Objections, Complaint Name Change and New Injunction” is a motion,

it is denied.

                              III. RECOMMENDATION

     For the foregoing reasons, the court recommends that Mattox’s

complaint      be   dismissed    sua    sponte     pursuant    to   28    U.S.C.   §

1915(e)(2)(B)(ii) for failure to state a claim on which relief may



                                         16
be granted and § 1915(e)(2)(B)(iii) for seeking monetary relief

from defendant who are immune from such relief.

     Respectfully submitted this 26th day of August, 2019.

                            _s/ Diane K. Vescovo________
                            DIANE K. VESCOVO
                            Chief United States Magistrate Judge


                              NOTICE

Within fourteen (14) days after being served with a copy of this
report and recommended disposition, a party may serve and file
written objections to the proposed findings and recommendations. A
party may respond to another party’s objections within fourteen
(14) days after being served with a copy. Fed. R. Civ. P. 72(b)(2).
Failure to file objections within fourteen (14) days may constitute
a waiver of objections, exceptions, and further appeal.




                                17
